United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4020
                                   ___________

In re: Vernon Andrew Lane,                  *
                                            *
               Debtor,                      *
--------------------------------------      *
                                            *
Arvest Bank of Huntsville,                  *
                                            *
               Plaintiff - Appellee,        *
                                            * Appeal from the United States
        v.                                  * District Court for the Western
                                            * District of Arkansas.
Vernon Andrew Lane;                         *
                                            *      [UNPUBLISHED]
               Defendant - Appellant,       *
                                            *
John T. Lee,                                *
                                            *
               Trustee.                     *
                                       ___________

                             Submitted: July 28, 2004
                                Filed: August 12, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                        ___________

PER CURIAM.
       Vernon Andrew Lane (Lane) appeals following the district court’s1 reversal of
the bankruptcy court’s order denying Arvest Bank of Huntsville’s (ABH’s) objection
to Lane’s discharge in bankruptcy under 11 U.S.C. § 523(a)(2)(A) (debt is excepted
from discharge to extent debt was obtained by false pretenses, false representation,
or fraud other than statement respecting debtor’s financial condition). We affirm the
judgment of the district court.

      Upon independent review of the bankruptcy court’s order, see In re Waugh, 95
F.3d 706, 710 (8th Cir. 1996), we agree with the district court that the bankruptcy
court clearly erred in finding, after a bench trial, that Lane had not intended to
deceive ABH as to the condition of collateral for purposes of obtaining a refinancing
loan. Contrary to Lane’s assertion on appeal, the bankruptcy court’s factual findings
were subject to clear-error review. See id.

       We also conclude that ABH met its burden as to the remaining elements of a
section 523(a)(2)(A) claim, namely, Lane made a false representation by omission,
he knew the representation was false when he made it, ABH justifiably relied on
Lane’s representation, and ABH was injured as a result. See In re Maurer, 256 B.R.
495, 500 (B.A.P. 8th Cir. 2000) (elements of § 523(a)(2)(A) claim); In re Van Horne,
823 F.2d 1285, 1288 (8th Cir. 1987) (deceit may be by omission or commission),
abrogated on other grounds, Grogan v. Garner, 498 U.S. 279 (1991). Thus, ABH was
entitled to judgment on its claim that Lane’s debt to it was nondischargeable under
this section.

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
                                         -2-